Citation Nr: 1709145	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-31 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total left knee joint replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1950 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In December 2016, the Veteran submitted evidence directly to the Board for consideration.  38 U.S.C.A. § 7105(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDING OF FACT

Since October 1, 2010, the Veteran's status post total left knee joint replacement has been manifested by severe painful motion and weakness. 


CONCLUSION OF LAW

The criteria for a 60 percent rating for status post total left knee joint replacement are met from October 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a 30 percent disability rating for status post left knee joint replacement.  He contends that his knee disability, which is manifested by severe painful motion and weakness, has increased in severity and warrants a higher rating.  See Board Hearing Transcript (Tr.) at 19; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.


The Veteran's service-connected left knee disability is rated under Diagnostic Codes (DCs) 5259-5055.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).  Diagnostic Code 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5055 considers prosthetic replacement of the knee joint, and provides that a 100 percent rating is warranted for one year following knee replacement surgery.  38 C.F.R. § 4.71.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is to be assigned.  Id.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating that may be assigned following knee replacement surgery is 30 percent.  Id.

By way of background, the Veteran was initially assigned a 10 percent disability rating for his service-connected status post left knee joint replacement, effective December 1, 2007.  This rating was increased to 100 percent on August 28, 2008, when the Veteran underwent  total knee replacement surgery, and was then reduced to 30 percent one year following implantation of the prosthesis, or from October 1, 2009.  See DC 5055.  The appeal period before the Board begins on May 18, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Initially, the Board finds that use of DC 5259 is no longer appropriate.  The code was employed since the Veteran underwent a left knee meniscectomy in 1951.  However, this surgery occurred decades prior to his total knee replacement in 2008 and increased rating claim in 2011.  Therefore, only DC 5055 will be considered, as to also rate the Veteran under DC 5259 would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

Upon review of the totality of the record, the Board finds that a higher rating of 60 percent is warranted for the Veteran's service-connected left knee disability from October 1, 2010 under DC 5055.

Private treatment records reflect that the Veteran underwent bilateral knee replacements in August 2008.  An August 2010 bone scan indicated a loosening of the Veteran's left knee prosthesis.  Subsequently, an arthroscopy was performed on the Veteran's left knee on October 1, 2010.  See June 2012 private treatment record.  Ever since this procedure, the Veteran has reported increased pain in his left knee.  See December 2011 private treatment record.  Months following, a January 2011 bone scan showed increased abnormal activity in the Veteran's left knee surrounding the implant, following his reports of knee pain.  Although the Veteran's x-rays appeared to be fine, the bone scan results were consistent with atypical loosening, which raised concern regarding a possible infection in his left knee.  See February 2011 private treatment record.  A month later, the Veteran described ongoing, moderately severe, left knee pain, which became worse with activities, including carrying objects and walking longer distances.  See March 2011 private treatment record.  
An April 2011 physical therapy note revealed that the Veteran was being seen for recalcitrant knee pain.  His exercise regimen included range of motion, strengthening, and gait training.  In a May 2011 private treatment record, the Veteran identified issues with instability, especially on uneven surfaces, and jumpy legs.  He reported that he took one to two pain pills per day, as well as over-the-counter anti-inflammatories.  In a June 2011 statement, the Veteran expressed that he underwent knee replacement surgery believing that it would help with the pain, but instead, the pain got worse to the point that he needs to take pain medication regularly.  Also, he asserted that his movement was limited now more than before, in that he could no long lift many things, run, climb, or kneel.  He also stopped riding his bike and motorcycle because they would be too heavy for him to pick back up again if they were to tip over. 

The Veteran was afforded a VA examination of his knees in September 2011.  He reported left knee pain and stiffness, and regularly utilized a cane to assist with ambulation.  Upon examination, the Veteran's left knee flexion ended at 100 degrees with pain beginning at 100 degrees, with no additional loss of range of motion upon repetition.  There was no loss of left knee extension.  The VA examiner determined that the Veteran's left knee had intermediate degrees of residual weakness, pain or limitation of motion resulting from joint replacement surgery.  The examiner noted that the Veteran's left knee exhibited functional impairment, namely less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran stated he was unable to stand for more than 15 minutes or walk more than 2 blocks.  
December 2011 private treatment records show that the Veteran reported bilateral knee pain, with the left knee being more painful since his October 2010 arthroscopy.  The Veteran reported difficulty walking.  In January 2012, he stated that the pain greatly intensified if he stood longer than 15 minutes or walked for more than an hour.  The possibility of undergoing a research study for failed knee surgeries involving spinal cord stimulation was discussed.  The Veteran took pain medication and steroid injections to relieve his pain symptoms; however, he continued to experience worsening knee pain, with aggravating symptoms when lifting, walking, and standing.  See March and June 2012 private treatment records.  He decided to undergo the spinal cord stimulator trial in July 2012, which resulted in lessened pain.  In August 2012, a spinal cord stimulator was permanently implanted in the Veteran to help control his chronic pain.  In both stimulator procedures, the preoperative diagnosis and postoperative diagnosis included chronic pain and bilateral failed knee syndrome.

At his October 2016 Board hearing, the Veteran reported that his left knee does not bend beyond 90 degrees without excruciating pain.  See Board Hearing Tr. at 10.  He described a recent incident when he fell in his yard and as he was falling, his knee moved back and he just laid there, unable to move because he was in so much pain.  Id.  The Veteran testified that he takes Oxycodone 1 - 3 times a day to manage the pain.  Id at 8.  He stated that he is unable to walk more than 20 feet without the assistance of a walker or a cane, and that he can only climb the stairs one stair at a time.  Id at 9, 15.  The Veteran stated that he was waiting for an adjustment on his spinal cord stimulator because it malfunctioned and sent terrible shocks down to his knees.  Id at 5.  

A November 2016 private treatment record reflects the Veteran's report of severe, chronic bilateral knee pain, aggravated by exercise, stairs, lifting, squatting, standing, walking, sitting, and weather changes.  Upon physical examination, the Veteran started out with a slow, shuffling gait before being able to walk fairly well with his cane.  Weakness was endorsed, as he required the use of his hands to get up and down from a seated position.  The Veteran lacked full left knee extension by 5-7 degrees and flexed about 90 degrees.

After review of the above evidence, and resolving any doubt in the Veteran's favor, the Board finds that a 60 percent evaluation, indicative of chronic residuals consisting of severe painful motion or weakness, is warranted from October 1, 2010, the date of the Veteran's arthroscopy, which he has identified as the date of onset of his severe left knee painful motion.  See December 2011 private treatment record; see also Gaston, supra.  Although the VA examiner has characterized the severity of the residuals of the Veteran's left knee replacement procedure as involving "intermediate" degrees of residual weakness, pain or limitation of motion,the Board affords more probative value to the Veteran's competent and credible reports of severe painful left knee motion and weakness since his October 2010 arthroscopy.  As noted above, during the September 2011 VA examination, the Veteran reported that he was unable to walk more than two blocks or stand more than 15 minutes.  He has regularly used prescription pain pills over the course of the appeal period to address his left knee pain, and eventually underwent implantation of a spinal cord stimulator to assist with pain management.  The relevant records consistently demonstrate reports of severe left knee pain and difficulty with prolonged standing, walking, lifting, instability, and other activities, along with use of a cane to assist with ambulation, demonstrative of weakness in the left knee.  These findings support assignment of a 60 percent rating for chronic residuals consisting of severe painful motion or weakness.

A higher scheduler rating of 100 percent is not available under DC 5055, as the Veteran has already received such a rating for one year following his 2008 knee replacement surgery.  

Additionally, separate ratings under other DCs are not warranted.  The Veteran is already compensated for left knee instability and loss of motion via DC 5055, so to award a separate rating under DCs 5256, 5257, 5260 or 5261 would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  DC 5259 has already been addressed above.  Moreover, there is no indication of dislocated semilunar cartilage, tibia and fibula impairment, or genu recurvatum to warrant consideration of separate ratings under DCs 5258, 5262, or 5263.

The Board has also considered whether a separate compensable rating is warranted for the left knee scar.  However, the September 2011 VA examiner described the scar as not painful or unstable and not greater than 39 square centimeters (6 square inches), which does not allow for a separate compensable rating under the rating criteria for scars.  See 38 C.F.R. § 4.118, DCs 7800-7805.

The Veteran does not assert, and the record does not otherwise reflect that his left knee disability results in functional impairment which precludes his ability to obtain or retain substantially gainful employment.  Therefore, a claim for a total disability rating based on individual unemployability is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Similarly, the Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

An increased rating of 60 percent for status post total left knee joint replacement is granted from October 1, 2010.



____________________________________________
S.BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


